Citation Nr: 1126741	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right hand disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from January 1970 to December 1971, which included a tour of duty in the Republic of Vietnam from December 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in April 2010.  At that time, the Board denied the Veteran's request to reopen his previously denied claim for service connection of bilateral hearing loss and found the Veteran's claim for service connection of tinnitus to be reopened by way of the submission of new and material evidence.  The Board also denied the Veteran's claims for service connection of hypothyroidism and a right ankle disorder.  The Board further remanded the following issues: (1) service connection for tinnitus (reopened); (2) service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD); (3) service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS) claimed as secondary to an acquired psychiatric disorder; (4) service connection for sleep apnea claimed as secondary to an acquired psychiatric disorder, and (5) service connection for a right hand disorder for further evidentiary development.  

The record reflects, however, that service connection for PTSD, IBS, and tinnitus was awarded in an April 2011 rating decision, following the additional development ordered by the Board.  Because those issues have been fully resolved in favor of the Veteran, they are no longer subject to appellate review.  

Further, the Board has recently received an Ischemic Heart Disease Disability Benefits Questionnaire, on the VA Form 21-0960A, from the Veteran along with a copy of his DD Form 214.  Thus, it is apparent that the Veteran intends to file a service connection claim for a heart disorder, and more specifically, for ischemic heart disease.  While this issue has been raised by the record, it has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the ROfor appropriate action.  The Veteran has also expressed a desire to apply for certain entitlements, as evidenced by a form received in May 2011, and his request is referred to the RO for appropriate action.   

Unfortunately, for reasons explained in the REMAND portion of the decision below, the issue of entitlement to service connection for sleep apnea must again be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed right hand disorder had its onset in service, was manifested to a compensable degree within a year of service, or is otherwise causally or etiologically related to service, to include any event or incident therein. 


CONCLUSION OF LAW

The Veteran's right hand disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in September 2006, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed disorder.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was advised, in the September 2006 notice letter, how VA determines the disability rating and effective date once service connection is established.  He was again informed of these elements in an August 2009 due-process letter.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the August 2008 SOC, and the multiple SSOCs issued from April 2009 to April 2011, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also several written statements from the Veteran of record.    

Further, the Veteran has undergone medical examination in connection with his claim in October 2008 and June 2010.  Because the medical opinion obtained at the time of the October 2008 medical examination was inadequate, the Board requested that another opinion be obtained.  The June 2010 examination report and addendum report cumulatively include all relevant findings and a medical opinion based on review of the claims folder.  These reports are deemed adequate for the purpose of this adjudication, as will be explained further below.  

While the June 2010 examiner noted that it would be speculation for him to attribute the Veteran's right middle trigger finger or flexor tendonopathy problems to service, he provided a rationale for his conclusion and noted that it was based on available evidence.  Although the Veteran's treatment records prior to 2008 pertaining to his right hand disorder are not of record, the examiner had adequate data on which to base his opinion because the Veteran provided pertinent medical history as it relates to his right hand and there is no indication in the record that he is not a reliable historian.  Thus, a remand for further clarification or further development is not required in this case.     

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the claim adjudicated herein that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  

	II.  Pertinent Law, Facts, and Analysis	

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., carpal tunnel syndrome), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In the present case, the evidentiary record establishes the presence of a current right hand disorder.  Indeed, the October 2008 VA medical examiner included a diagnostic assessment of normal right hand except for functional mild trigger finger third digit.  Later, the June 2010 VA medical examiner diagnosed the Veteran with carpal tunnel syndrome and right middle finger flexor tendonopathy.  He noted that the flexor tendonopathy was the same condition causing the Veteran's right middle finger trigger finger.  It is further observed that the Veteran's VA treatment records similarly include recent assessments of right middle trigger finger and carpal tunnel syndrome.  

Because the Veteran is shown to have a current right hand disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

The Board initially notes that the Veteran has described two incidents when he reportedly injured his right hand in service.  

At the June 2010 VA medical examination, the Veteran reported that he initially injured his right index and middle fingers when his drill instructor told him to put his fingers into the breach of a M14 rifle and then pushed the metal slide against his finger with spring activated tension.  The Veteran stated that he was unable to move or take his finger out for two hours until the drill instructor pulled the slide open.  The Veteran explained that this occurred approximately three weeks before the end of basic training, and he had no evaluation or treatment.  He continued with rifle range and dismantling and cleaning his weapon as well as other duties.  He subsequently went to artillery school, went home on leave for 30 days, and participated in fitness training before leaving for Vietnam but had no evaluation or treatment for his right hand during this period.  

The Veteran then explained that, while serving in Vietnam as a gunner on a 105 Howitzer, he would lift 35 pound shells into the breach and had an episode where the backside of his right hand was struck by the Howitzer as it recoiled causing bruising but no blood.  He reported that he sought treatment and was put in a bandage, and he subsequently switched to putting in the powder charges which was a lighter duty activity for the next week.  He stated that, soon after, he was able to procure a job as a driver of jeeps and trucks which he said was a more desirable job, and he had no problem driving.  He reportedly performed this job for another two months without any evaluation or injury to his hands before he returned to the United States.  

The Board notes that the Veteran's DD Form 214 confirms that he is in receipt of the Marksman Badge and served in Vietnam from December 1970 to May 1971.  

The Veteran is also shown to have participated in the combat actions in the Republic of Vietnam on December 22, 1970, and participated in Operation Imperial Lake from December 22, 1970, to February 5, 1971.  While it is not entirely clear whether the Veteran alleges that his second right hand injury occurred during his participation in combat actions, the Board finds the Veteran's competent lay account of having twice sustained injury to his right hand in service, as described above, to be credible.  

However, the STRs show that he complained of right hand swelling that had lasted for one day on September 3, 1971, which is several months after his service in Vietnam.  On physical examination at that time, minimal swelling with some tenderness in the phalangeal area with full range of motion was shown.  The impression noted was bruised muscle tissue.  Hot soaks were prescribed for treatment, and the Veteran was ordered to duty.

There are no other entries shown pertaining to treatment for right hand problems in the Veteran's STRs.  While he reported at the June 2010 VA medical examination that he had right hand pain, particularly with gripping, at the time of his separation from active service, he made no mention of such problems at his separation examination and his upper extremities were clinically evaluated as normal at that time.  Also, there was a notation of "1" in the upper extremities category on the "PULHES" profile at the December 1971 separation examination.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).    

In addition, despite the Veteran's assertion that he had right hand pain at separation, he told the June 2010 VA medical examiner that he had no problems with his right hand during the two years following service.  He reported that he did not again begin to experience right hand pain until after having worked as a gutter installer for a year (i.e., around 1973).  He said he had fewer problems with his hand when he became a truck driver in 1974.  He further reported that he later started to get numbness in both hands in the mid-1990s.  

Despite the Veteran's assertions, the record shows that he filed claims with VA seeking disability benefits on numerous occasions beginning in September 1976, but at no time mentioned a right hand disorder.  Indeed, the first mention of a right hand disorder allegedly related to service was not until August 2006 (i.e., approximately 35 years after separation from service, when he filed this claim for service-connected compensation benefits.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Additionally, although the Veteran told the June 2010 VA medical examiner that he had undergone carpal tunnel surgery in 2000 and had been diagnosed and treated by injection for right middle trigger finger about 10 years before (i.e., 1998), the record contains no clinical documentation of a chronic right hand disorder until 2008.  Regardless, a right hand disorder was not shown until many years after his separation from service.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

The Board also notes that there is no competent medical opinion evidence linking the Veteran's current right hand disorder to service.  After review of the claims folder and examination and interview of the Veteran, the June 2010 VA medical examiner found that the Veteran's carpal tunnel syndrome was less likely than not to be a result of military service because it was diagnosed and treated as a worker's compensation injury.  The examiner further concluded that, with currently available available information, it would be speculation to attribute the Veteran's right middle trigger finger or flexor tendonopathy problems to his military service.  The examiner noted that the Veteran's right middle trigger finger was diagnosed and treated by injection about 10 years ago, several years after he had left trigger finger release, and was again identified in October 2008, February 2010, and March 2010 by different examiners.  He wrote that the stenosing flexor tenosynovitis, or trigger finger, could be seen in increased frequency with diabetes, or after infectious tenosynovitis.  He explained that the narrowing usually occurred over the metacarpophalangeal joint, and not on the finger.  He then wrote that it would be less likely than not that the Veteran's right middle finger trigger finger or tendonopathy would be secondary to an episode of compression of the right middle finger.  The examiner also noted that it would be speculation for him to attribute the Veteran's right middle trigger finger or flexor tendonopathy to the STR entry dated September 3, 1971, noting that the Veteran's left trigger problem had been treated surgically before he developed right middle trigger finger.  

The Board recognizes that it does not appear that the Veteran, while competent to report his experience of right hand symptomatology, has specifically asserted that his right hand disorder began during his service and has continued since that time.  Instead, he asserts that he twice injured his right hand in service and had pain at separation, but had no pain for approximately two years thereafter.  The right hand pain reportedly recurred two years after service while using construction tools when the Veteran worked as a gutter installer, and numbness did not begin until the mid-1990s.  

Nonetheless, after weighing the lay and medical evidence pertinent the claim, we find that the preponderance of the evidence weighs against finding a continuity of symptomatology as, perhaps, suggested by the Veteran.  As noted above, following the September 1971 STR entry, there are no subsequent notations referable to any problems involving the right hand in service, and the Veteran's upper extremities were clinically evaluated as normal at separation.  He made no mention of a right hand problem at that time.  Additionally, although the Veteran filed several claims with VA for disability benefits beginning in 1976, he made no mention of a right hand disorder allegedly related to service until over three decades after separation.  Further, no right hand disorder is shown until many years after separation from service.  Moreover, no medical examiner has attributed the Veteran's right hand disorder to service.  The probative value of this evidence far outweighs any suggestion by the Veteran of a continuity of symptomatology since service, which is not deemed credible.     

For the foregoing reasons, the Board finds that the credible and probative evidence of record is against finding that a right hand disorder was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed right hand disorder to his military service.     

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a right hand disorder, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  
 

ORDER

Entitlement to service connection for a right hand disorder is denied.  


REMAND

As noted above, the Veteran's claim was previously remanded in April 2010 for further development.   However, another remand is required in this case for reasons explained below and to ensure compliance with our previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2010, the Board remanded the claim for service connection of sleep apnea, claimed as secondary to the Veteran's claimed psychiatric disorder, because it was inextricably intertwined with the outcome of the claim for a psychiatric disorder.  That claim was remanded for a supplemental medical nexus opinion.  The RO/AMC was also requested to secure a medical nexus opinion which addressed the likelihood that the Veteran's claimed sleep apnea was caused or aggravated by his psychiatric disorder, if it were determined that the Veteran had a psychiatric disability related to active service.  

As noted above, service connection for PTSD was established during the course of remand.  Consequently, the Veteran underwent further medical examination in June 2010.  Although the examiner interviewed and examined the Veteran and confirmed review of the claims folder, she failed to provide a medical opinion pertinent to the claim for sleep apnea.  While we, perhaps, could infer from her discussion that the examiner found a causal relationship between the Veteran's psychiatric disorder and sleep to be apnea unlikely, she did not specifically provide a conclusion, as requested in the Board's remand.  (It is notable that she did provide a conclusion in terms of relative probability for the recently granted service connection claim for a gastrointestinal disability.).  Further, the examiner discussed only causation and did not address in any way the likelihood in terms of relative probability that the Veteran's claimed sleep apnea was aggravated by his service-connected psychiatric disability.  

For these reasons, the Board finds that a remand for a medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a medical opinion or, if deemed necessary, schedule the Veteran for an appropriate examination for his claimed sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should identify any sleep apnea which has been demonstrated by the Veteran since May 2006, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such sleep apnea was caused or aggravated by the Veteran's psychiatric disorder; or whether such causation or aggravation is unlikely (i.e., less than a 50 percent degree of probability).

b.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should identify any sleep apnea which has been demonstrated by the Veteran since May 2006, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such sleep apnea had its onset, or is otherwise causally or etiologically related to the Veteran's period of active military service; or whether such onset or relationship is unlikely (i.e., less than a 50 percent degree of probability).  In rendering the opinion, please consider the Veteran's lay account that he has had sleep apnea since the early 1970's.  See November 3, 2006, Compension and Pension psychological examination report.  

c.  The examiner should provide a thorough discussion of the Veteran's medical history with respect to his sleep apnea in the examination report and confirm that the claims folder has been reviewed.  If aggravation is found, the reviewer/examiner should specifically discuss the evidence showing an aggravation of the Veteran's sleep apnea by his service-connected psychiatric disability.    

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability.  

f.  The reviewer/examiner should provide a thorough rationale for any opinion expressed.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


